DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 11/21/2018 are acknowledged.
Claims 19-36 are pending for examination and claims 1-18 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 35 and 36, claims 25 and 36 recite “The sensor device according to claim 19, configured to measure a heart rate according to reflective photoplethysmography”; and “The sensor device according to claim 19, wherein the sensor device is configured to measure an oxygen saturation in blood of a patient”. It is unclear which element(s) recited in claim 19 is utilized to perform the underlined functions (i.e. light emitters and light detectors only provide optical data/ measurements related to heart rate and/or oxygen saturation but not perform any calculation for determining/ establishing heart rate and/or oxygen saturation). Therefore, claims 35 and 36 appear to be missing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 23-26, 29-30, 32, 34, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakaji et al. (USPGPUB 2016/0345880). In regard to claim 19, Nakaji discloses a sensor device (Figs. 3-8 and associated descriptions), comprising: a first light emitter that emits light with a wavelength from a first spectral range (SO2/ NIRS light sources, Figs. 3A-8 and associated descriptions; spectral range, [0011], [0035], [0075]), a second light emitter that emits light with a wavelength from a second spectral range (CBF light source(s), Figs. 3A-8 and associated descriptions; [0011]; 670nm or 850nm, [0074-0078]), a first light detector configured to detect light with a wavelength from the first spectral range (NIRS detectors, Figs. 3A-8 and associated descriptions), but not to respond to light with a wavelength from the second spectral range (element 316, Fig. 3A and associated descriptions; [0048]), and a second light detector configured to detect light with a wavelength from the first spectral range and light with a wavelength from the second spectral range (DCS detector(s), Figs. 3A-8 and associated descriptions; no filter in front of DCS detector, [0081]), wherein a distance . 
In regard to claim 23, Nakaji discloses the second spectral range is the red spectral range (670nm, [0074-0078]). 
In regard to claim 24, Nakaji discloses the first light detector is arranged between the first light emitter and the second light detector (element 804 is arranged between elements 806 and 808, Fig. 8 and associated descriptions).
In regard to claim 25, Nakaji discloses the first light detector is arranged between the second light emitter and the second light detector (left element 706 is arranged between elements 702 and 708, Fig. 7 and associated descriptions).
In regard to claim 26, Nakaji discloses a fourth light emitter that emits light with a wavelength from the first spectral range (another SO2/ NIRS light source(s), Figs. 3A-8 and associated descriptions).
In regard to claim 29, Nakaji discloses the first light emitter is arranged between the second light emitter and the second light detector (element 706 is arranged between elements 702 and 708, Fig. 7 and associated descriptions).
In regard to claim 30, Nakaji discloses a third light detector (left NIRS detector 604, Fig. 6 and associated descriptions) configured to detect light with a wavelength from the first spectral range, but not to respond to light with a wavelength from the second spectral range ([0078] and [0081]).

In regard to claim 34, Nakaji discloses the first light detector is configured as a photodetector or a photodiode, and/or the second light detector is configured as a photodetector or a photodiode (elements 328, Fig. 3A and [0047]; [0072]).
In regard to claim 36, Nakaji discloses the sensor device is configured to measure an oxygen saturation in blood of a patient ([0032-0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaji. In regard to claim 20, Nakaji discloses the CBF light wavelength may be greater than or shorter than the wavelengths of each of the SO2 lights and the CBF light can be  670nm or 850nm ([0074-0077]) and the first light detector is configured not to respond to light with a wavelength from the CBF spectral range (element 316, Fig. 3A-8 and associated descriptions), and the second light detector is configured to detect light with a wavelength from the CBF (DCS detector(s) with/ without filter, Figs. 3A-8 and associated descriptions) but does not specifically disclose the device comprises a third .
In regard to claim 21, Nakaji as modified discloses the third spectral range is the infrared spectral range (850nm, [0074-0077]).
In regard to claim 22, Nakaji as modified discloses the first spectral range is the wavelength range of 250nm to 1.5µm ([0035]) but does not specifically disclose the range is 520 nm to 570 nm. However, it is commonly known in the art that wavelength range of 520 nm to 570 nm is suitable for collecting oxygen saturation information from the tissue (e.g. Scharf, USPN 5,830,137 and Aldrich, USPN 6,064,898). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different wavelengths in the range of 250nm to 1.5µm, including 520 nm to 570 nm, in order to find the optimal wavelength range(s) for obtaining oxygen saturation information from the tissue site. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007).

In regard to claims 27, 28 and 31, Nakaji as modified discloses different arrangements of the light sources and the light detectors (Figs. 4-8 and associated descriptions) but does not specifically disclose the first light detector is arranged between the first light emitter and the fourth light emitter; the first light emitter is .

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaji as applied to claims 19-32 and 34 above, and further in view of Lisogurski et al. (USPGPUB 2013/0030267). In regard to claim 33, Nakaji discloses all the claimed limitations except the first light emitter is configured as a light-emitting diode chip and/or the second light emitter is configured as a light-emitting diode chip.
Lisogurski teaches an oximetry device (Figs. 1-4 and associated descriptions) and indicates LED and laser diode are alternative equivalent ([0026]) to perform pulse oximetry and regional oximetry measurements ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser diodes (Nakaji) with the LEDs as taught by Lisogurski to yield predictable results, since both devices are oximetry devices with the use of NIR technology and one of ordinary skill in the art would have recognized that LED and laser diode are alternative equivalent light sources for 
In regard to claim 35, Nakaji as modified by Lisogurski discloses all the claimed limitations except the sensor is configured to measure a heart rate according to reflective photoplethysmography. Lisogurski further teaches that the wavelengths in the red and infrared ranges are suitable for measuring heart rate according to reflective photoplethysmography ([0037]) and regional saturation ([0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device to further incorporate the configuration and associated calculation as taught by Lisogurski, since both devices are oximetry devices. The rationale would have been to obtain more oximetry information from the tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791